Citation Nr: 1443471	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  09-23 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to May 11, 2008, for the award of service connection for a depressive disorder.  

2.  Entitlement to an effective date prior to May 11, 2008, for the award of service connection for a forehead laceration scar residuals.  

3.  Entitlement to an effective date prior to May 11, 2008, for the award of service connection for a painful forehead scar.  

4.  Entitlement to an effective date prior to May 11, 2008, for the award of service connection for traumatic brain injury (TBI) residuals to include a post-traumatic headache disorder.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's son


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  She had active service from September 1982 to September 1985.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Chicago, Illinois, Regional Office which established service connection for a depressive disorder; assigned a 50 percent evaluation for that disability; established service connection for TBI residuals to include a post-traumatic headache disorder; assigned a 10 percent evaluation for that disability; and effectuated the awards as of May 11, 2008.  In March 2009, the Chicago, Illinois, Regional Office established service connection for forehead laceration scar residuals, assigned a 30 percent rating, and granted a separate 10 percent rating a painful forehead scar; and effectuated the awards as of May 11, 2008.  In June 2012 and February 2013, the Board remanded the Veteran's appeal to the St. Petersburg, Florida, Regional Office (RO) so that the Veteran could be afforded a hearing before a Veterans Law Judge.  

In August 2014, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The transcript of the August 2014 Board hearing may be reasonably construed as a claim of entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  That issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it. The issue is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran was the victim of an August 1983 in-service personal assault.  She incurred a depressive disorder, forehead laceration scar residuals, and TBI residuals including a post-traumatic headache disorder secondary to the assault.  

2.  In May 2008, the Veteran submitted an initial Veteran's Application for Compensation or Pension (VA Form 21-526).  Her claim was received by VA on May 11, 2008.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to May 11, 2008, for the award of service connection for a depressive disorder are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.326(a), 3.400 (2014).  

2.  The criteria for an effective date prior to May 11, 2008, for the award of service connection for forehead laceration scar residuals are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.326(a), 3.400 (2014).  

3.  The criteria for an effective date prior to May 11, 2008, for the award of service connection for a painful forehead scar are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.326(a), 3.400 (2014).  

4.  The criteria for an effective date prior to May 11, 2008, for the award of service connection for TBI residuals with a post-traumatic headache disorder are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.326(a), 3.400 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In addressing the issues of earlier effective dates for the award of service connection for the Veteran's depressive disorder, scar residuals, and TBI residuals, VA has issued several VCAA notices to the Veteran including a June 2008 notice which informed her of the evidence generally needed to support a claim of service connection and the assignment of an evaluation and effective date for an initial award of service connection; what actions she needed to undertake; and how VA would assist her in developing her claim.  The June 2008 VCAA notice was issued to the Veteran prior to the January 2009 rating decision from which the instant appeal arises.  The issues were readjudicated in the June 2009 statement of the case.  Therefore, there is no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Moreover, as this appeal arises in part from the Veteran's disagreement with initial effective dates following the grant of service connection for a depressive disorder, forehead scar laceration residuals, painful forehead laceration scar residuals, and TBI residuals with a post-traumatic headache disorder, no additional notice is required regarding this downstream element of the service connection claims.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have similarly held that regarding the downstream elements that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  The hearing transcript is of record.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  


II.  Earlier Effective Dates

The Veteran asserts that the effective dates for the award of service connection for her depressive disorder, forehead laceration scar residuals, painful forehead laceration scar residuals, and TBI residuals with a post-traumatic headache disorder should be 2006, the date of the initial post-service diagnoses of the claimed disorders.  She contends that she was unaware of the nature of her disabilities prior to 2006 as the Department of Defense failed to properly counsel her as to the violent nature of her injuries and she was unable to recall the attack due to her TBI residuals.  

Unless otherwise specifically provided in Chapter 51 of Title 38 of the United States Code, the effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of application therefor.  38 U.S.C.A. § 5110(a).  An award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, the effective date shall be the date of receipt of the Veteran's claim or the date on which entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA, from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  

The Veteran's service treatment records and service personnel records indicate that she sustained a violent in-service assault in when she was attacked in her billet while she slept.  Treatment records dated in August 1983 convey that the Veteran was struck in the head while she slept and sustained forehead lacerations.  Her service documentation reflects that she complained of post-traumatic headaches.  The report of a December 2008 VA psychiatric examination states that the Veteran was diagnosed with a depressive disorder related to active service.  The report of a December 2008 VA TBI examination relates that the Veteran was diagnosed with TBI residuals and a post-traumatic headache disorder secondary to the in-service personal assault.  

In May 2008, the Veteran submitted a Veteran's Application for Compensation or Pension (VA Form 21-526) in which she sought service connection for residuals of her in-service personal assault.  At the August 2014 Board hearing, the Veteran testified that she had initially filed a claim for service connection on May 11, 2008.  

In January 2009, VA established service connection for a depressive disorder and TBI residuals to include a post-traumatic headache disorder and effectuated the awards as of May 11, 2008.  In March 2009, VA established service connection for forehead laceration scar residuals and a painful forehead scar and effectuated the awards as of May 11, 2008.  

The Veteran's depressive disorder, scar residuals, and TBI residuals originated during active service.  The Veteran has acknowledged that she did not file an initial claim for service connection until May 2008, a date more than 20 years after service separation.  Therefore, the appropriate effective date for the award of service connection for the disabilities is May 11, 2008, the date of receipt of the Veteran's May 2008 Veteran's Application for Compensation or Pension (VA Form 21-526).  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

The Veteran asserts that the effective dates of the award of service connection should be the date of her initial post-service diagnoses of head trauma residuals as she was unaware of her disabilities prior to that time due to the nature of her TBI residuals and given the Department of Defense's negligent treatment of her following the in-service personal assault.  The provisions of 38 C.F.R. § 3.157(b)(1) (2014) direct that, once a formal claim for compensation has been allowed or disallowed for the reason that the service-connected disability is not compensable in degree, receipt of certain clinical documentation will be accepted as an informal claim for increased benefits or an informal claim to reopen, and the date of such record will be accepted as the date of receipt of a claim.  As the claims in issue are the Veteran's original claims for service connection which were granted, the informal claim provisions of 38 C.F.R. § 3.157 are not for application in this case.  As to the actions of the Department of Defense, the Board finds that such action provides no basis for assignment of an effective date prior to May 11, 2008, for the award of service connection in the instant appeal.  

Therefore, the Board concludes that effective dates prior to May 11, 2008, for the award of service connection for a depressive disorder, forehead laceration scar residuals, painful forehead laceration scar residuals, and TBI residuals with a post-traumatic headache disorder may not be assigned.  


ORDER

Effective dates prior to May 8, 2008, for the award of service connection for May 11, 2008, for the award of service connection for a depressive disorder, forehead laceration scar residuals, a painful forehead scar, and TBI residuals with a post-traumatic headache disorder are denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


